DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 10/20/2021, the amendments have been considered. Claims 1-6, 8, 9, and 11-16 have been amended. Claims 1-17 are pending for examination, the rejection cited as stated below.


Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner’s Note:
The Examiner encourages Applicant to contact the Examiner to conduct an interview to further disclose the claim language.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1 (and similarly Claim 8 and Claim 11), the claim recites “control displaying of the second predetermined area image indicated by the received predetermined area information 

Regarding Claims 2-7, Claims 9-10, and Claims 12-17, which claim dependency from claims 1, 8, and 11, respectively, they are rejected for the same reasons as set forth in the rejection of claims 1, 8, and 11 above.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Michelle X. Gong et al (US 20140168358 A1), hereinafter “Gong”.

Regarding Claim 1, Gong discloses a communication terminal having processing circuitry configured to display a first predetermined image of a first predetermined area in whole image data shared with another communication terminal (Gong, Abstract, collaborative image capturing using a master device and image capturing devices. Paragraph 0020, master device in communication with image capturing devices. Paragraph 0021, image capturing device captures portions of a scene (i.e., whole image data). Paragraph 0025, transmitting preview image data to the master device), the communication terminal comprising:
the processing circuitry that is configured to receive a predetermined area information indicating a second predetermined area transmitted by another communication terminal displaying a second predetermined area image of the second predetermined area in the whole image data (Gong, Paragraph 0021, image capturing devices capture different portions (i.e., second predetermined area image) of the scene. Paragraph 0025, image capture device transmit preview image data to the master device);
and control displaying of the second predetermined area image indicated by the received predetermined area information based on an operation status of the communication terminal with respect to the first predetermined area image when the predetermined area information is received (Gong, Paragraph 022, adjustment recommendations are made based on the received images. FIG. 5 shows a collaborative preview window in which the scene is shown along with the individual image preview windows and corresponding adjustment recommendations. The collaborative preview window may be displayed via, for example, a display of a master device. Paragraph 0025, image capture device transmits preview image data from the scene to the master device, wherein the master devices generates adjustments based on the preview image data. Paragraph 0027, once the master device has determined that one or more of the image capture devices are aligned, it may transmit/broadcast a lock message to the aligned image capture device, wherein the lock message indicates a successful alignment condition with respect to the local image capture device. Paragraph 0061, the method of operating a master device may further include receiving a captured image from each of the plurality of image capture devices to obtain a corresponding plurality of captured images, generating a collaborative image based at least in part on the plurality of captured images, wherein the collaborative image includes one or more of a panoramic image and a three dimensional (3D) image, and transmitting the collaborative image to the plurality of image capture devices).

Regarding Claim 2, Gong discloses the communication terminal of claim 1 above, wherein 15the processing circuitry is configured to manage an association of a terminal identification information of the other communication terminal with a display mode which indicates whether or not the second predetermined area image indicating the received predetermined area information is displayed and reflected on the communication terminal among other communication terminals (Gong, Paragraph 0020, devices identify each other. Paragraphs 0021-0022, recommendations to adjust image are sent to the image capture devices based on the captured portions of the scene),
and 20store the received predetermined area information when the terminal identification information is managed associated with a follow-up mode after operation, and the operation status of the communication terminal when the predetermined area information is received is in operation (Gong, Paragraph 0022, collaborative preview window is displayed via a display of a master device. Paragraphs 0034 and 0037, image capture devices contain storage).


Regarding Claim 7, Gong discloses the communication terminal of claim 1 above, wherein 15the communication terminal is one of a video conference terminal, a PC, a smartphone, a digital TV a smart watch or a car navigation system (Gong, Paragraph 0019, devices may include smart tablets, personal digital assistants (PDAs), mobile Internet devices (MIDs), smart phones, media players, etc., or any combination thereof).

Regarding Claim 8, Gong discloses an image communication system comprising:
a communication terminal having first processing circuitry configured to display a first predetermined image of a first predetermined area in a whole image data shared with another communication terminal (Gong, Abstract, collaborative image capturing using a master device and image capturing devices. Paragraph 0020, master device in communication with image capturing devices. Paragraph 0021, image capturing device captures portions of a scene (i.e., whole image data). Paragraph 0025, transmitting preview image data to the master device), the first processing circuitry of the communication terminal being configured to:
receive predetermined area information indicating the second predetermined area transmitted by another communication terminal displaying the second predetermined area 25image of the second predetermined area in the whole image data (Gong, Paragraph 0021, image capturing devices capture different portions (i.e., second predetermined area image) of the scene. Paragraph 0025, image capture device transmit preview image data to the master device),
and control displaying of the second predetermined area image indicating by the received predetermined area information based on an operation status of the communication terminal with respect to the first predetermined area image when the predetermined area information is received (Gong, Paragraph 022, adjustment recommendations are made based on the received images. FIG. 5 shows a collaborative preview window in which the scene is shown along with the individual image preview windows and corresponding adjustment recommendations. The collaborative preview window may be displayed via, for example, a display of a master device. Paragraph 0025, image capture device transmits preview image data from the scene to the master device, wherein the master devices generates adjustments based on the preview image data. Paragraph 0027, once the master device has determined that one or more of the image capture devices are aligned, it may transmit/broadcast a lock message to the aligned image capture device, wherein the lock message indicates a successful alignment condition with respect to the local image capture device. Paragraph 0061, the method of operating a master device may further include receiving a captured image from each of the plurality of image capture devices to obtain a corresponding plurality of captured images, generating a collaborative image based at least in part on the plurality of captured images, wherein the collaborative image includes one or more of a panoramic image and a three dimensional (3D) image, and transmitting the collaborative image to the plurality of image capture devices);
the other communication terminal (Gong, Paragraph 0023, local image capture device (e.g., functioning as a slave device));
and 30a communication management system having second processing circuitry configured to manage the image data communication between the communication terminal and the other communication terminal (Gong, Paragraph 0028, local image capture device (e.g., functioning as a master device) containing the logic architecture 42 to manage collaborative image capture events by receiving and sending information from/to other image capture devices).


Claim 11 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.


Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 9, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Tomoaki Kawai et al (US 20040056964 A1), hereinafter “Kawai”.

Regarding Claim 3, Gong discloses the communication terminal of claim 2 above.

However, Gong fails to explicitly disclose wherein 25the processing circuitry is configured to control to display the second predetermined area image indicated by the stored predetermined area 
 
Kawai, from the same or similar field of endeavor, discloses wherein 25the processing circuitry is configured to control to display the second predetermined area image indicated by the stored predetermined area information when the operation status of the communication terminal changes to a waiting state, which is a state indicating that the communication terminal is not in operation (Kawai, Paragraphs 0068-0069, using a scheduler to control the camera operation. Paragraphs 0073-0074, client program on the terminal operates when an arrival of an image data packet causes an event. If no response is returned from the corresponding camera server device, then the process ends because there is any operation abnormality due to a mistake address and the like).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong in view of Kawai in order to further modify the method of conducting collaborative image capture from the teachings of Gong with the method of controlling an image picking apparatus for delivering images by a camera over a network from the teachings of Kawai.
One of ordinary skill in the art would have been motivated because there would be a way to control the camera of a terminal by using a scheduler to determine the image sensing conditions (pan, tilt, zoom) and if there is an abnormality detection (Kawai – Paragraphs 0068-0074).


Regarding Claim 4, Gong discloses the communication terminal of claim 1 above.

However, Gong fails to explicitly disclose wherein the processing circuity is configured to transmit a notification that the communication terminal is currently in operation to the other communication terminal, when the terminal identification information is managed in association with a leave mode after operation, and the operation status of the communication terminal when the predetermined area information is received is that 50Ref. No. FN201803914 the communication terminal is in operation.

Kawai, from the same or similar field of endeavor, discloses wherein the processing circuity is configured to transmit a notification that the communication terminal is currently in operation to the other communication terminal, when the terminal identification information is managed in association with a leave mode after operation, and the operation status of the communication terminal when the predetermined area information is received is that50Ref. No. FN201803914 the communication terminal is in operation (Kawai, Paragraph 0069, a schedule is registered within a scheduler of the schedule management unit in a form of a table. When the time matches the starting time of any schedule in the table, a process for the schedule is started, and the schedule setting of the schedule number of that schedule is read in (step S1001). Paragraph 0076, when a user presses the authorization button, the camera control request command is issued to the camera server device (step S1211), and the process waits for an authorization response (step S1212). If an authorization response is returned, it means authorization has been acquired, and therefore a camera control connection to the camera server device is established.).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong in view of Kawai in order to further modify the method of conducting collaborative image capture from the teachings of Gong with the 
One of ordinary skill in the art would have been motivated because there would be a way to control the camera of a terminal by using a scheduler to determine the image sensing conditions (pan, tilt, zoom) and if there is an abnormality detection (Kawai – Paragraphs 0068-0074).

Regarding Claim 5, Gong discloses the communication terminal of claim 1 above.

However, Gong fails to explicitly disclose wherein the processing circuitry is configured to control to display the second predetermined 5area image indicated by the received predetermined area information when the terminal identification information is managed in association with the display mode, and the operation status when the predetermined area information is received is that the communication terminal is in a waiting state, which is a state indicating that the communication terminal is not in operation.

Kawai, from the same or similar field of endeavor, discloses wherein the processing circuitry is configured to control to display the second predetermined 5area image indicated by the received predetermined area information when the terminal identification information is managed in association with the display mode, and the operation status when the predetermined area information is received is that the communication terminal is in a waiting state, which is a state indicating that the communication terminal is not in operation (Kawai, Paragraph 0074, When activated with the address of the camera server device to be connected specified, the client program sends the image display start request command of FIG. 5F to the corresponding camera server device. If a response is returned, the connection was successful (in the case of YES at step S1203), the process waits for an event, that is, a user operation of the user interface shown in FIG. 4 or a reception of an image packet from the camera server device (step S1204), and performs a process suitable for the event (step S1205). Paragraph 0076, when a user presses the authorization button shown in FIG. 4, the camera control request command of FIG. 5A is issued to the camera server device (step S1211), and the process waits for an authorization response (step S1212)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong in view of Kawai in order to further modify the method of conducting collaborative image capture from the teachings of Gong with the method of controlling an image picking apparatus for delivering images by a camera over a network from the teachings of Kawai.
One of ordinary skill in the art would have been motivated because there would be a way to control the camera of a terminal by using a scheduler to determine the image sensing conditions (pan, tilt, zoom) and if there is an abnormality detection (Kawai – Paragraphs 0068-0074).

Regarding Claim 9, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 10, the combination of Gong and Kawai disclose the image communication system according to claim 9 above, where Kawai further discloses wherein the other communication terminal includes third processing circuitry configured to display a message to indicate not to display the second predetermined area image according to the received predetermined area information because of the received notification (Kawai, Paragraph 0074, When activated with the address of the camera server device to be connected specified, the client program sends the image display start request command of FIG. 5F to the corresponding camera server device (step S1202). If a response is returned, the connection was successful (in the case of YES at step S1203), the process waits for an event, that is, a user operation of the user interface shown in FIG. 4 or a reception of an image packet from the camera server device (step S1204), and performs a process suitable for the event (step S1205). Paragraph 0076, when a user presses the authorization button shown in FIG. 4, the camera control request command of FIG. 5A is issued to the camera server device (step S1211), and the process waits for an authorization response (step S1212). If authorization is validated (step S1213), the operation of the camera control panel is enabled (step S1214). If the authorization response is not returned, it means authorization has not been acquired, and therefore a camera control connection is not established).

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claims 4 and 9 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.



s 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Takaaki Endo et al (US 20030107569 A1), hereinafter “Endo”.

Regarding Claim 6, Gong discloses the communication terminal of claim 2 above.

However, Gong fails to explicitly disclose wherein the whole image is a spherical panoramic image.

Endo, from the same or similar field of endeavor, discloses wherein the whole image is a spherical panoramic image (Endo, Paragraph 0055, designating a round panoramic image which is the basis for image generation).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong in view of Endo in order to further modify the method of conducting collaborative image capture from the teachings of Gong with the method of sharing images according to viewpoint information shared with other image information apparatus from the teachings of Endo.
One of ordinary skill in the art would have been motivated because the users would be able to share and observe the identical image on respective display units with mutually different image generation apparatuses and quasi-experience a real world at the identical viewpoint (Endo – Paragraph 0052).

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of communicating images to other communication terminals in a network system.
Some of the prior art include:
US 20040223191 A1, US 20120293607 A1, and US 11153355 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446